Case 1:19-cv-02775-.]PO Document 7 Filed 04/22/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

 

 

UN|TED STATES DlSTF{lCT COUFlT SOUTHEFIN
DlSTRlCT OF NEW YORK
AFFIDAVIT OF SERV|CE *2?31851§
Index no :7:19-CV-02775-VB
Plaintiff(s): WILMINGTON PT CORP.,
Def`cndant(s): SEIDOU MOI.Ul-l, ET AL
STATE OF NEW YORK

COUNTY OF SUFFOLK ss.:

CARLOS VALDERRAMA, the undersigned, being duly sworn, deposes and says that I was at the time of service over the
age of eighteen and not a party to this action. Ireside in the STATE OF NEW YORK.

On 04!10!2019 at 10:51 .»\M, I served the within SUMMONS IN A CIVIL ACTlON AND VERIFIED COMPLAINT;
CERTLFICA'I`E ()F Ml`£RlT; ELECTRONIC CASE FILING RULES & INSTRUCTIONS; JUDGE'S RULES; 1320
N()TICE; 1303 NOTICE-»Help l`or Horneowners in Foreclosure in bold fourteen-point type and printed on colored
paper. that is other than the color of the summons in a civil action and verified contplaint, and the title ol` the notice
printed in hold twenty-point type in compliance with RI’APL Sect 1303. Bearing lncles Number 7:19-CV-02775-VB
and date ul` filing of03f28f2019 on SEID()U MOLUH at 1174 F()RES'I` AVENUE, BRONX, NY 10456 in the manner
indicated below:

SUITABLE AGE`.: By delivering a true copy of said documents to JOI'IN SMl'I`H (NA.NlE REFUSED), CO-OCCUPANT,
a person of suitable age and discletion. Said premises is defendant's place of residence within the state.

On if\ if iii deponent enclosed a copy of above mentioned documents to SEIDOU MOLUI-I at said defendant's Place of
Rcsidcnce, at l 174 FOREST AVENUE.BRONX. NY 10456 in a lst Class postpaid properly addressed envelope not
indicating that the mailing was from an attorney or concerned legal action and marked "Personal and Conf`tdential" in an
official depository under the exclusive care and custody of thc United States Post Ot`Flce.

Comments: THREE STORY WHITE SIDED RESIDENCE, WHITE DOOR

A description of the defendant, or other person served on behalf of the defendant is as follows:

 

 

 

Se ' olor of skin/race Color of hair Aee aorx Heieht aprx W ` rx
- le Bl ck Blg§k 28 |§11-61`t3in 150-174 lhi

 

 

 

 

 

 

 

()thcr Featores:

 

Your deponent asked the above mentioned recipient whether the defendant was active in the military service and received a
negative l‘cp|y. Upon information and belief l have', being based on the conversations an servatlons above narrated,
defendant is not active in the military service.

 

 

CARLOS’VALDE|{I{ M

Sworn to and subscribed before me o_ L///?//q X
\_ n l jig/7 License#: 2034490
[%LM_/e/{ //MM/L' Alstate Process Service Inc.

60 Burt Drive
Deer Park, NY 11729
Notary Public, 631/667-1800
THE MARGOLIN & WElNREB LAW GROUP, LLP
THERE_SE |V| BRENNAN 165 EILEEN WAY, SUITE 101
N°*BW §Ub'é§'BSPf;fe Of New York sYossET, NY 11791
0 \ 078017
ouan:'|.-..»r_r m suffolk County 5]6'921'3838

ccmmlssl.'a. E><pires r\/lay 19, 2019 At[y Fi]e#- 1174 FOREST AVE

 

*2731851*

 

 

 

 

 

 

 

]________ umrtosmrts comm of
y Posmtsav:ct, sailing

TMCertiul¢dllahgpmwdnoidmot|wmlwbnnonnrdodtou$?@bmhg
imtmrrnhmdh¢dum‘ucrdmmm\mul

FROM:
ALSTATE
60 BURT DRIVE
DEER PARK, NY 11729
TO: CV
SElDOU MOLUH,
1174 FOREST AVENUE,
BRONX, NY 10456

Case 1:19-cv-02775-.]PO Document 7 Filed 04/22/19 Page 2 of 3

$ 001.40°

ZIP11729
' 0001391861

    

g

*_.t
~ -E 02 1W

  

Case 1:19-cv-02775-.]PO Document 7 Filed 04/22/19 Page 3 of 3

§2731651*

 

 

 

 

 

 

 

 

Attidavit of Service by Mai|
PUFlSUANT TO CPLR 3215

UN|TED STATES DlSTRlCT COURT SOUTHEFlN DlSTFi|CT OF NEW YORK

 

Att File: 1174 FOREST AVE
W|LM|NGTON PT CORP., lnterna| |d: 2731651

|ndeX: 7:‘|9-CV-02775-VB
-against- S & C Filed: 03/28/2019

 

 

 

SE|DOU MOLUH, ET AL

 

 

 

State of New York
County of Suffolk ss.:

CARLOS VALDERHAMA being duly s_worn_, deposes and says deponent ls not a party to this action and is
over the age of eighteen years and resides in the State of New York.

Thar on U/\ `T /l ct oe onem mailed a copy of the summons and 1303 Nonce in this action on
those defendants listed below by irst ctass mail in an envelope bearing the legend "personal and

contidential" and not indicating on the outside of the envelope that the communication is from an attorney or
concerns an alleged debt.

Defendant(s): SEIDOU MOLUH
1174 FOREST AVENUE , BRONX, NY 10456

Said mailing(s) was made to the Defendant(s) place of residence.

The foregoing statements are true, under penalty of perjury.

Sworn to before me on : }f// 7//7

M/ /M£AW cAnLos vALoE A

l l -"':- “' F -`:'- E rn t P. I.¢_.' r-..l r m vi
N-',].-`\i:, .'"'i.]\!§_"__ n

 

    

Alstate Process Service lnc. - 60 Burt DriveDeer Park, NY 11729 - Te|: 631/667-1800 - Fax: 631/667-0302
THE MARGOL|N & WElNREB LAW GROUP, LLP - 165 ElLEEN WAY. SUITE 1018YOSSET, NY 11791516-921-3838

